Title: Treasury Department Circular to the Commissioners of Loans, 14 February 1791
From: Treasury Department,Hamilton, Alexander
To: Commissioners of Loans



Treasury Department,February 14. 1791
Sir,

I have directed the Treasurer of the United States to forward to you drafts payable to you or your order for the Sum of fifty thousand Dollars.
These Drafts will be transmitted to you with blanks for the Direction of each as the case may require, and may be filled up either with the name of Tench Francis Esquire, Cashier of the Bank of North America, or with that of William Seton Esquire, Cashier of the Bank of New York, or with that of the Collector of [Boston, being first informed in respect to the latter that he is in Cash to pay them.]
They are intended as one mean of putting you in Cash for paying the first Quarters interest on the public debt, which will become payable on the first day of April next to the Creditors in your State.
There are ample funds deposited in the Banks of North America & New York, for answering the bills on demand. So that you may direct the whole or any part of them to the Cashier of either of those banks.
It is conceived that you will be able to Sell these bills, or a proportion of them to persons who may have occasion to remit money to New York or to Pennsylvania. You will of course understand that they are to be sold at par only.
Immediately on receipt of the bills, you will do well to give public notice that you have bills drawn by the Treasurer of the United States to dispose of for Cash, on either of the Banks of New York or North America, at the option of the purchaser.
It appears to me that it will be advisable for you to deposit the bills in the Bank of Massachusetts, if the Directors of it shall be willing to receive & sell them on the public Account, passing the proceeds to your credit. This method is constantly pursued with the banks of N America & New York in similar matters. In this case the notice you give ought to specify that the bills are lodged in the Bank.
It need not be observed that the drafts being payable to you or order they are to be indorsed by you previous to the Sale; of which you will not fail to make me a return by every post.
If there are any circumstances which lead to a judgment of the amount of the debt on which interest will be to be paid in your State, I shall be glad of immediate information, & shall thank you for your opinion by the first post after this reaches you how far the timely Sale of the bills can be relied on. In order to this you will do well to converse with some of your best informed Merchants.
I am, Sir,   Your Obt Hbe Servt.
Alexander Hamilton

